PER CURIAM.
This action was brought to recover damages for breach of defendant’s covenants of quiet enjoyment and of warranty. The case has-been three times tried, twice appealed to this court, and twice to the court of appeals. 44 Hun, 31; 124 N. Y. 212, 26 N. E. 611; 20 N. Y. Supp. 748; 142 N. Y. 78, 36 N. E. 870. In view of the discussion which this case has already provoked, it would serve no-useful purpose to ventilate anew either the law or the facts; it being sufficient to say that, apart from. *1131previous opinions expressed or the individual views of the members of this court, upon the facts' as now found, we must regard the last opinion of the court of appeals as controlling in respondents’ favor. Judgment accordingly affirmed, with costs.